Citation Nr: 0942451	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-30 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1945 to 
November 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2008 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In November 1990, the RO issued a rating decision which 
denied service connection for a low back disorder.  Although 
provided notice of this decision that same month, the Veteran 
did not perfect an appeal thereof.

2.  Evidence associated with the claims file since the 
unappealed November 1990 rating decision does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for a low back disorder. 


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108; 7105 (West 2002); 38 C.F.R. §§ 3.156(a); 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, a notice letter provided to the Veteran in 
April 2008 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why his specific claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.

Additionally, the RO's April 2008 letter also provided the 
Veteran with notice of what type of information and evidence 
was needed to establish disability ratings, as well as notice 
of the type of evidence necessary to establish an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With this letter, the RO effectively satisfied the 
remaining notice requirements with respect to the issues on 
appeal.
In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]." 38 U.S.C.A. § 5103A(f).  Nevertheless, VA 
has a duty to assist the Veteran in the development of his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and his identified VA 
and private treatment records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a May 2008 letter 
from the National Personnel Records Center (NPRC), the 
Veteran was informed that at least a portion of his service 
personnel records were destroyed in a fire at the NPRC in 
1973.  

A careful review of the record reflects that while the 
Veteran's Department of Defense Form DD-214 is not contained 
in the claims file, his Certificate of Military Service is a 
part of the record, and confirms his dates of military 
service from February 1945 to November 1946. 

The Veteran was further informed in the May 2008 letter from 
the NPRC that because his service treatment records may have 
been sent to VA prior to the 1973 fire, he should contact the 
RO to obtain copies of these records.  In a February 2009 
statement in support of his claim, the Veteran contended that 
he was treated at the 204th Hospital in Guam in service 
between January 1946 and October 1946.  The Veteran also 
provided the names and addresses of individuals he claimed 
would be able to corroborate his contention that he was 
hospitalized there during that time period.  The record 
reflects that the RO contacted these individuals and 
thereafter received negative responses.  Additionally, the 
claims file contains the Veteran's service treatment records 
dated in April 1945 to December 1950, none of which indicated 
that he was hospitalized in Guam between January 1946 and 
October 1946.  Finally, while the Veteran submitted 
photographs of himself allegedly standing in front of the 
204th Hospital in Guam in 1946, these photographs in no way 
indicate that the claimant was ever treated for a low back 
disorder at this hospital.  

Although the Veteran was not afforded a VA examination in 
connection with his claim, no such examination is required 
until new and material evidence has been presented and the 
claim is reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, arthritis may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The RO denied the Veteran's initial claim for service 
connection for a low back disorder in a November 1990 rating 
decision.  The RO found that there was no evidence showing a 
manifestation of arthritis of the lumbar spine to a degree of 
10 percent within one year of the Veteran's separation from 
military service, and additionally, there was no evidence 
that his diagnosed arthritis of the lumbar spine was related 
to a spinal anesthetic he received during an appendectomy in 
service in July 1946.  Notice of the RO's rating decision was 
sent to the Veteran that same month.  He did not file a 
timely notice of disagreement with this decision.  See 
38 C.F.R. § 20.201 (2009).  Accordingly, the November 1990 
rating decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  
In March 2008, the Veteran filed his present claim seeking to 
reopen the issue of entitlement to service connection for a 
low back disorder.  In June 2008, the RO denied the Veteran's 
claim to reopen, finding that new and material evidence had 
not been submitted.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Because the RO's November 1990 rating decision is the last 
final disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 
282-83. 
Evidence in the claims folder at the time of the November 
1990 rating decision included service treatment records dated 
in April 1945 to December 1950, as well as a July 1990 VA 
examination report.  A July 1946 service treatment record 
noted that the Veteran underwent an appendectomy after having 
been diagnosed with acute appendicitis.  The record further 
noted that the Veteran had received a spinal anesthetic prior 
to the appendectomy.  The July 1990 VA examination report 
noted the Veteran's report that he began experiencing 
intermittent bouts of back pain when he received spinal 
anesthesia in service, and that his back pain had worsened 
over time.  It was noted that upon examination, the Veteran 
identified pain to palpation at approximately the lumbosacral 
junction, and no pain with percussion of the dorsolumbar 
spine.  X-radiographies (x-rays) revealed evidence of bony 
osteophytosis in the lumbar spine at multiple levels, and 
foraminal narrowing due to facet hypertrophy.  Finally, it 
was noted that lumbar spine films were otherwise 
unremarkable, and there was no evidence of fracture or 
dislocation.  The impression was degenerative arthritis of 
the lumbar spine.  Further x-rays revealed mild 
levoconvexity, early degenerative changes with disc space 
narrowing at L1-L2 and L3-L4, and diffuse small marginal 
osteophytes, hyperangulation of the coccyx which may be 
secondary to old trauma or normal variant, and no evidence of 
acute trauma.  

In support of his claim to reopen, the Veteran submitted a 
June 2005 VA examination report, VA treatment records dated 
in June 2005 to July 2008, private treatment records dated in 
July 2008 to October 2008, VA treatment records dated in 
November 2008 to May 2009, photographs of the claimant 
allegedly standing outside of the 204th Hospital in Guam in 
1946 with an accompanying statement in support of his claim, 
and service personnel records.  

The June 2005 VA examination report noted the Veteran's 
complaint that his most impacting physical problem was that 
of back pain.  An April 2008 VA treatment record also noted 
the Veteran's chief complaint of back pain.  It was further 
reported by the Veteran that he had been experiencing back 
pain since undergoing a "spinal appendectomy" in service in 
1946.  The impression was low back pain.  A July 2008 private 
treatment record noted the Veteran's chief complaint of low 
back pain for the past six months.  He reported that he had 
received a spinal anesthetic in service in 1946 prior to 
undergoing an appendectomy, "but really had no back problems 
until one year ago."  Upon examination, there was 
significant pain with range of motion of his lumbosacral 
spine, and no palpable tenderness in the lumbosacral spine or 
mid-lumbar region.  X-rays revealed marked degenerative 
change throughout the lumbar spine, advanced degenerative 
disc disease and advanced facet arthropathy, and wedging at 
T12 and L1, which was noting as possibly indicating 
compression fractures.  The impression was low back pain.  An 
August 2008 addendum to the July 2008 private treatment 
record noted that the T12 compression fracture looked to be 
old.  Ultimately, the examiner found that there was no 
evidence of injury from the previous "spinal" that the 
Veteran had over thirty years earlier.  Finally, VA treatment 
records dated in November 2008 to May 2009 further indicate 
the Veteran's chief complaint of low back pain.  

While much of this evidence is new, as it has not previously 
been submitted, it is not material to the issue herein, as it 
does not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a 
low back disorder.  The evidence is essentially cumulative of 
evidence already of record at the time of the RO's November 
1990 rating decision, as it reveals impressions of 
degenerative changes in the Veteran's lumbar spine, his 
ongoing complaints of back pain, and his contention that his 
back pain had its onset after he received a spinal anesthetic 
during an appendectomy in service in July 1946.  

In the RO's November 1990 rating decision, the RO found that 
there was no evidence showing a manifestation of arthritis of 
the lumbar spine to a degree of 10 percent within one year of 
the Veteran's separation from military service.  Evidence 
submitted since that time also fails to show a manifestation 
of arthritis to a degree of 10 percent within one year of 
separation from service.  In fact, the July 2008 private 
treatment record noted that the onset of the Veteran's back 
problems occurred just one year earlier.  The rating decision 
in 1990 also found that there was no evidence that the 
Veteran's diagnosed low back disorder was related to a spinal 
anesthetic he received during an appendectomy in service in 
July 1946.  In the August 2008 addendum to the July 2008 
private treatment record, the examiner found there was no 
evidence indicating injury from the spinal anesthetic the 
Veteran received in service.  

The Veteran submitted photographs, that he testified was of 
himself standing in front of the 204th Hospital in Guam in 
1946.  In a February 2009 statement in support of his claim, 
the Veteran reported that he received treatment for back pain 
at this hospital.  Additionally, the Veteran testified at an 
October 2009 hearing before the Board that he injured his 
back in service while installing a transmission in his 
capacity as a member of the Heavy Shop Company.  The Veteran 
further testified that he sought treatment at a hospital and 
was eventually placed on light duty.  However, because 
resolution of the issue under consideration turns on a 
medical matter, an unsupported lay statement, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Moreover, while the Veteran's statements are competent 
evidence that an injury in service occurred, his statements 
are not competent evidence that any such injury over 60 years 
ago is related to his currently diagnosed back disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The Board that the evidence submitted to reopen the issue of 
entitlement to service connection for a low back disorder 
does not raise the reasonable possibility of substantiating 
the Veteran's claim, and therefore, the evidence is not new 
and material.  As new and material evidence to reopen a 
finally disallowed claim has not been submitted, the benefit 
of the doubt doctrine is not applicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  Thus, the decision remains final, 
and the appeal is denied.


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a low back disorder 
is not reopened, and the appeal is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


